Citation Nr: 0523534	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-25 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of hearing loss disability, currently rated as 
0 percent disabling.  

2.  Evaluation of chronic suppurative otitis media right ear, 
currently rated as 10 percent disabling.  

3.  Entitlement to service connection for myopic 
astigmatism/presbyopia with refractive error.  

4.  Entitlement to service connection for essential 
hypertension.  

5.  Entitlement to service connection for benign prostatic 
hypertrophy with chronic infections and prostatism.  

6.  Entitlement to service connection for a headache 
disability.  

7.  Entitlement to service connection for a low back 
disorder.  

8.  Entitlement to service connection for kidney disease.  

9.  Entitlement to service connection for functional 
constipation.  

10.  Entitlement to service connection for impotency, claimed 
as loss of sexual desire.  

11.  Entitlement to service connection for eczematous 
dermatitis, claimed as skin rash.  

12.  Entitlement to service connection for brittle nails.  

13.  Entitlement to service connection for incoordination.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1970 to February 1973.  

2.        On May 12, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal is requested in 
regard to the evaluation of chronic suppurative otitis media 
right ear and service connection for myopic 
astigmatism/presbyopia with refractive error, essential 
hypertension, benign prostatic hypertrophy with chronic 
infections and prostatism, a headache disability, low back 
disorder, kidney disease, functional constipation, impotency, 
claimed as loss of sexual desire, eczematous dermatitis, 
claimed as skin rash, brittle nails, and incoordination.  


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REMAND

In August 2005, the Board received additional evidence.  The 
agency of original jurisdiction (AOJ) has not had an 
opportunity to review the evidence and the appellant has not 
provided a waiver.  The Board notes that the additional 
evidence reflects that the appellant is in receipt of Social 
Security Administration (SSA) disability benefits.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the additional 
evidence.  

2. The AOJ should obtain all SSA records 
pertinent to the appellant's claim, to 
include any decisions and the medical 
records upon which those decisions were 
based, which have not been associated 
with the claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




